Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent.
In de facto takings, the term property used in the concept of “substantial interference with the beneficial use of property,” is viewed not as a physical object, but rather as a “bundle of rights” or legal interests pertaining to the ownership of the physical object, which rights are constitutionally protected. Ownership is the aggregate of these rights, and the value of this ownership is reflected in the degree of dominion over ones own property.
In commercial property one of the rights in the bundle is of an economic nature, namely, that investment backed expectations should not be substantially impaired. That appears to be the reasoning behind the standard used in recent de facto takings of commercial properties. While such pre-condemnation activities as recording of plans, agency announcements, negotiations *447with owners, and real estate appraisal activities are insufficient to constitute a taking, when governmental conduct and its external effects become so onerous and harmful as to interfere with the fundamental right of ownership, a de facto taking occurs. Conroy-Prugh Glass Co. v. Commonwealth, 456 Pa. 384, 321 A.2d 598 (1974); department of Transportation v. Standard Investments Corp., 80 Pa. Commonwealth Ct. 649, 472 A.2d 282 (1984), aff'd 506 Pa. 337, 485 A.2d 392 (1984); Peter Roberts Enterprises, Inc. v. Department of Transportation, 31 Pa. Commonwealth Ct. 479, 376 A.2d 1028 (1977).
I agree that this standard is difficult to apply to residential property. While “use” is an important and fundamental right of ownership or legal interest contained within the bundle of rights, so is the right to sell or market ones property. Here too, where the governments conduct and the external factors caused by it, become so onerous and so harmful as to interfere with this fundamental right, there is a de facto taking. That is particularly so where, as here, it is accompanied by a substantial interference with the beneficial use and enjoyment of ones property. Together, there is sufficient impairment with the right of dominion over ones property to constitute a de facto taking. “Use” encompasses beneficial use and enjoyment of ones property. Otherwise, use has no real or substantial meaning. A deprivation of this right should not be made to depend on whether the owner remains in the home.
In addition to the usual pre-condemnation activities, the trial court considered such external factors as proximity to the highway, access interference, the need for a retaining wall, elevation of the sidewalk, and marketability.
I do not believe that the Departments subsequent de jure condemnation of a portion of the property ought *448to affect the original de facto taking. It is the original departmental conduct and the external factors caused by it, that substantially interfered with the fundamental right of ownership.
I believe the record substantially supports the findings of fact and conclusion that a de facto taking occurred, made by the trial judge. He should be affirmed.